Citation Nr: 1231484	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-23 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence was presented to reopen a previously denied claim for rheumatoid arthritis of the left foot.  

2.  Entitlement to service connection for a left foot disability, claimed as rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1958 to September 1962.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is currently with the RO in New Orleans, Louisiana.  

The the issue of entitlement to service connection for a left ankle disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A June 2001 RO decision denied entitlement to service connection for rheumatoid arthritis of the left foot; the Veteran did not appeal or submit new and material evidence within one year of the decision. 

2.  Evidence received since the June 2001 RO decision is new and material, and the Veteran's claim is reopened.

3.  The Veteran suffers from metatarsalgia and degenerative changes in the left foot secondary to his service connected hammertoes.  





CONCLUSIONS OF LAW

1.  The June 2001 RO decision that denied entitlement to service connection for rheumatoid arthritis of the left foot is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received since the June 2001 RO decision, and the Veteran's claim for entitlement to service connection for rheumatoid arthritis of the left foot is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).

3.  The criteria for entitlement to degenerative joint disease of the left foot have been met.  38 U.S.C.A. §§ 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  



New and Material Evidence

The Veteran original claim for entitlement to service connection for rheumatoid arthritis of the left foot was denied in a June 2001 RO decision; the Veteran did not appeal or submit new and material evidence within one year of the decision.  In April 2008, the Veteran filed new claim for a left foot disability.  The RO reopened the Veteran's claim, but denied entitlement to service connection for rheumatoid arthritis of the left foot in an August 2008 rating decision.  The Veteran appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The RO denied the appellant's prior claim because there was no evidence that the Veteran had rheumatoid arthritis of the left foot or if he did that it had onset in service or was caused or aggravated by the Veteran's active military service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran has a diagnosis of rheumatoid arthritis of the left foot or evidence of a left foot disability that is related to his active military service.  

VA treatment records list rheumatoid arthritis under the list of active medical problems and document the Veteran's reports of a history of rheumatoid arthritis.  A September 2009 VA examination diagnosed metatarsalgia and mild degenerative joint disease secondary to the Veteran's service connected hammertoes.  This evidence is new and material.  Accordingly, the Veteran's prior claim is reopened.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

The Veteran is seeking entitlement to service connection for a left foot disability.  The Board notes that he is also seeking entitlement to service connection for a left ankle disability, and both the Veteran and his representative appear at times to treat these claims interchangeably (they are not).  However, the RO has addressed only the issue of entitlement to service connection for a left foot disability and has not addressed the issue of entitlement to service connection for a left ankle disability.  Therefore, the latter issue is not before the Board.  The issue of entitlement to service connection for a left ankle disability has been referred to the RO for the appropriate development (if needed).  

The Veteran has argued that he suffers from rheumatoid arthritis of the left ankle, which had onset in service.

Service treatment records show a complaint of left foot pain, as well as complaints of pain in the right foot, both knees, left hip, lumbar spine, thoracic spine, and both shoulders that has gradually worsened in May 1962.  The examiner's impression was of acute rheumatoid arthritis.  

At his separation examination in August 1962, the Veteran was noted to have swelling and tenderness in the right foot, left ankle, right knee, and spine, but no disability of his left foot was noted at that time.  

Post-service, on a May 1965 VA examination, the Veteran was noted to have hammertoes and a painful right third toe, but was otherwise without a foot disability.  An x-ray of the left foot taken in July 1973 was negative for any abnormality.  

While VA treatment records list a diagnosis of rheumatoid arthritis on the Veteran's active problem list, it appears that this may be based solely on the Veteran's report of a past history of rheumatoid arthritis, as an August 2010 Ambulatory/Outpatient Care Note notes that while the Veteran has degenerative joint disease, there is no evidence of rheumatoid arthritis, providing evidence against the Veteran's claim.  

In December 2009, the Veteran was afforded a VA examination.  The examiner diagnosed the Veteran with bilateral metatarsalgia secondary to hammertoes and related mild degenerative disease, service connected rheumatoid arthritis in remission, and bilateral heel spurs, asymptomatic.  The examiner noted that the most recent lab work, completed March 2009, shows no serological evidence of rheumatoid arthritis, and that the physical examination revealed no active treatment or findings of rheumatoid arthritis.  She noted that heel spurs are developmental and not caused by rheumatoid arthritis.   Accordingly, she concluded that the Veteran did not have a left foot disability that is caused by or the result of service connected rheumatoid arthritis.  

In April 2010, Dr. O.E., the Veteran's private podiatrist reported that he had been treating the Veteran for constant pain in both feet and that x-rays showed degenerative changes in both feet.  Dr. O.E. noted that although the Veteran presented documentation that he has a history of rheumatoid arthritis, he had not been treated for rheumatoid arthritis in recent years.  

The above evidence strongly supports a finding that the Veteran does not currently have a left foot disability caused by rheumatoid arthritis.  Although the Veteran's has reported a history of rheumatoid arthritis and service treatment records show a diagnosis (or at least indicate) of rheumatoid arthritis affecting a number of joints in service, recent serological testing as well as physical examinations by trained clinicians have found no current evidence of rheumatoid arthritis.  For this reason, the RO denied the Veteran's claim.  

However, the Board notes that a veteran generally is not competent to diagnose his medical condition; he is only competent to identify and explain the symptoms that he observes and experiences.  Consequently, a claim that identifies a single diagnosis (in this case rheumatoid arthritis) cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors including the veteran's description of the claim; the symptoms the veteran describes; and the information the veteran submits or VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Thus, although the Veteran based his claim on the theory that he had rheumatoid arthritis of his left foot, the Board notes that the Veteran is merely seeking to compensate the symptoms of pain and stiffness in his foot that he experiences, regardless of the cause.  Thus, the Board will consider whether the Veteran can be service connected for any disability of the left foot.  

Although the Veteran does not have rheumatoid arthritis, there is x-ray evidence of degenerative arthritis in his left foot.  The December 2012 VA examiner diagnosed the Veteran with "metatarsalgia secondary to hammertoes and related mild degenerative joint disease."  As the Veteran was diagnosed with hammertoes of his left foot before there was any radiological evidence of degenerative changes, the Board interprets the phrasing used by the examiner to mean that the Veteran's degenerative changes in his feet are caused by, or related to, his hammertoes, which is a service connected disability.  

Accordingly, the Board finds that service connection should be granted for metatarsalgia and degenerative joint disease of the left foot, secondary to the Veteran's already service connected hammertoes.  

The Veteran was also diagnosed with heel spurs, which the examiner characterized as "developmental."  While it is unclear what the examiner meant by "developmental" in the context of determining the etiology of the Veteran's heel spurs, there is no evidence at this time that the disability existed in service or for many years after service or that it was caused or aggravated by the Veteran's service, including another service connected disability.  Furthermore, the examiner described the condition as asymptomatic, indicating that it does not cause any actual symptoms or impairment to the Veteran at this time.  For the above reasons, the Board finds that entitlement to service connection for heel spurs is not warranted at this time.  

In conclusion, entitlement to service connection is granted for metatarsalgia and degenerative joint disease of the left foot, claimed as rheumatoid arthritis of the left foot.  The Board considers this a full grant of the issue on appeal.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

New and material evidence having been received, the Veteran's previously denied claim for entitlement to service connection for a rheumatoid arthritis of the left foot is reopened.  

Entitlement to service connection for metatarsalgia and degenerative arthritis of the left foot is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


